Appellant did not demonstrate cause for the delay because he failed to
                demonstrate that he reasonably believed an appeal was pending and that
                he filed his petition within a reasonable time of learning no appeal had
                been taken. 3 Hathaway v. State, 119 Nev. 248, 255, 71 P.3d 503, 508
                (2003). Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 4




                                                   Gibbons


                                                                               J.
                                                   Douglas


                                                                               J.
                                                   Saitta


                cc:   Hon. Jennifer P. Togliatti, District Judge
                      Barron Hamm
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk


                      3 We  note that appellant first litigated a motion to withdraw the
                guilty plea during the two-year period of his delay.

                      4We   have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A